Citation Nr: 0621780	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-36 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her mother-in-law, and a friend


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from May 1970 to 
December 1971.  He died in February 2003.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(BVA or Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim and apprised of whose responsibility 
- hers or VA's, it was for obtaining the supporting 
evidence, and all relevant evidence necessary for an 
equitable disposition of her appeal has been obtained.

2.  The veteran's death certificate shows he died in February 
2003 as a consequence of cardiopulmonary shock due to 
cardiogenic shock.

3.  At the time of his death, service connection was not in 
effect for any disabilities.

4.  The medical evidence of record indicates the terminal 
conditions were not initially manifested during service or 
for many years after and are not otherwise shown to be 
causally or etiologically related to the veteran's military 
service.




CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).



Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the appellant was sent a 
VCAA letter in May 2003.  The letter explained the type of 
evidence required to substantiate her claim for service 
connection of the veteran's death, as well as indicated what 
evidence she was responsible for obtaining and what VA had 
done and would do in helping her obtain supporting evidence.  
Despite the inadequate notice provided her regarding an 
effective date if her claim for service connection of the 
veteran's death was to be granted, this was nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, the 
preponderance of the evidence is against her claim for 
service connection of the veteran's death, so any questions 
regarding the appropriate downstream effective date to be 
assigned are rendered moot.  See Dingess, 2006 WL 519755, 
at *12 ("Other statutory and regulatory provisions are in 
place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")



The Board realizes there was no specific mention, per se, in 
the VCAA letter of the "fourth element" discussed in 
Pelegrini II, but the letter nonetheless explained that the 
appellant should identify and/or submit any supporting 
evidence.  The content of the May 2003 VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Also bear in mind the appellant 
recently testified before the undersigned Veterans Law Judge 
(VLJ), via videoconference, that VA had all of the relevant 
evidence in this case and that she had no further argument 
and/or evidence to submit.  She asked that the Board proceed 
with the adjudication of her appeal.

Note also that the appellant was provided VCAA notice in May 
2003, so prior to the RO's initial adjudication of her claim 
for service connection of the veteran's death in July 2003.  
This complied with the Pelegrini II and Mayfield requirement 
that VCAA notice, to the extent possible, precede the RO's 
initial adjudication.  And, as mentioned, she has not 
indicated that she has any additional relevant evidence to 
submit or that needs to be obtained.  See, transcript of 
Board hearing, p. 13.  Consequently, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence [she] should submit to 
substantiate [her] claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

Further, a condition that is proximately due to or the result 
of a service-connected disability shall be service connected.  
See 38 C.F.R. § 3.310(a).  This includes situations where a 
service-connected disability has chronically aggravated a 
condition that is not service connected.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  But in these instances, compensation 
is only payable for the degree of additional disability due 
to the aggravation.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  



Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  See 
38 C.F.R. § 3.307(a).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the service involved duty or visitation in the 
Republic of Vietnam.

Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) 
shall, in turn, be presumptively service connected if this 
requirement is met, even though there is no record of such 
disease during service.  They are:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  
The Board notes additionally that, as a result of amendments 
to § 3.309(e), 
Type-II Diabetes Mellitus was added to the list of diseases 
for which presumptive service connection can be established.  
The change was effective July 9, 2001.  See 66 Fed. Reg. 
23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The appellant-widow contends the veteran had undiagnosed 
post-traumatic stress disorder (PTSD), which caused him to 
drink excessively to self medicate the effects of this 
condition, in turn causing liver disease that eventually 
caused his fatal cardiopulmonary arrest.  In the alternative, 
she contends he had elevated blood sugar levels, and thus, 
had undiagnosed diabetes mellitus related to Agent Orange 
exposure in Vietnam, which in turn caused his fatal 
cardiopulmonary arrest.  Unfortunately, however, there is no 
medical evidence substantiating either of these allegations.



The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates he had one year of 
foreign service in Vietnam, from October 16, 1970 to October 
16, 1971.  He received the Combat Infantryman Badge (CIB), 
Vietnam Cross of Gallantry with Palm, and Bronze Star Medal, 
as well as the Vietnam Service Medal and Vietnam Campaign 
Medal.  Thus, the Board concedes he had combat against enemy 
forces in Vietnam.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
The Board also concedes he was exposed to Agent Orange while 
in Vietnam.  Nevertheless, during his lifetime, service 
connection was not established for any disabilities.

According to his death certificate, the veteran died in 
February 2003 due to cardiopulmonary arrest due to or as a 
consequence of cardiogenic shock.  And despite his appellant-
widow's contentions to the contrary, there is no persuasive 
medical nexus evidence of record indicating the terminal 
cardiopulmonary arrest was in any way related to his service 
in the military.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1310; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312.

The medical evidence of record indicates the veteran's liver 
cirrhosis, which led to his fatal cardiopulmonary arrest, was 
first manifested many years after his service in the military 
ended.  And the physician who prepared and signed the 
veteran's death certificate did not indicate that his 
military service in any way contributed to the development of 
his ultimately fatal cardiopulmonary arrest due to 
cardiogenic shock.  In fact, the physician who prepared and 
signed the veteran's death certificate specifically indicated 
the veteran did not have diabetes and that diabetes was not 
an immediate, underlying, or contributing cause of the 
condition that led to his death.  So, despite his appellant-
widow's contentions otherwise, there is no medical evidence 
even suggesting his death was in any way related to his 
service in the military - including to his exposure to Agent 
Orange while in Vietnam.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312.

As already indicated, while the Board readily acknowledges 
the veteran served commendably in Vietnam and, in that 
capacity, had combat against enemy forces and was exposed to 
Agent Orange, there is no objective clinical indication he 
had a presumptive disease associated with such exposure.  He 
did not have a respiratory cancer or other disease listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Moreover, there is no medical evidence of a nexus otherwise 
linking his liver cirrhosis or fatal cardiopulmonary arrest 
due to cardiogenic shock to his service in the military.

And despite the appellant-widow's contention that the veteran 
had PTSD, which caused him to drink excessively, in turn 
causing the liver cirrhosis that led to his fatal cardiogenic 
shock and cardiopulmonary arrest, there is absolutely no 
evidence of record confirming the veteran was diagnosed with 
PTSD due to his military service.  38 C.F.R. § 3.304(f).  Nor 
does the evidence show he had complaints or was treated for 
any relevant symptomatology during the years following his 
service.  In fact, according to his VA medical records, the 
veteran, himself, admitted that he had a history of alcohol 
abuse from ages 21 to 40 and that he had a history of 
occupational chemical exposure.  In addition, he reported a 
family history of alcoholism and cirrhosis.  Moreover, his VA 
treatment records show that, upon questioning, he denied 
experiencing mental stress and his depression screening was 
negative.

Consequently, there is no evidence the veteran had any 
psychiatric problems or diabetes mellitus that 
"substantially or materially" contributed to his death.  
This is the operative phrase, requiring a very significant 
contribution of the 
service-connected disability in his ultimate demise; anything 
less simply will not suffice.  See 38 C.F.R. § 3.312(c).  See 
also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA does 
not have an affirmative duty to obtain an examination of a 
claimant or a medical opinion from Department healthcare 
facilities if the evidence of record contains adequate 
evidence to decide a claim).

So while the Board does not doubt the sincerity of the widow-
appellant's belief that the veteran's death was somehow 
related to his military service, there simply is no 
persuasive medical evidence of record supporting this 
allegation.  And as a layperson, she simply does not have the 
necessary medical training and/or expertise to make this 
determination, herself.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


